DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to (previous) Amendment
2.	As per Applicant’s instruction as filed on 05/11/20, claim 1 has been amended, claims 13 and 20-21 have been withdrawn, and claims 19 and 22-23 have been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending claims as filed on 05/11/20 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited reference.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 1 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Marka et al (2009/0318770 A1) in view of MA (2015/0245692 A1) and Nagata et al (2002/0067426 A1).
Regarding claim 1, Marka et al discloses an optical alignment system comprising: 
an optical payload (9) having a planar distal surface (horizontal surface area of the optical payload) (Figs. 1-3);
a plurality of articulated segments (4, 5) having at least three pivot joints (6, 7, 15, 18) associated therewith, said plurality of articulated segments and pivot joints forming a yoke for controlling the orientation of said optical payload (9)(paras. [0044-0052]);
wherein said optical payload (9) is mechanically coupled to a distal pivot joint (10) of said pivot joints, the distal pivot joint (10) having a distal pivot axis (14) that is perpendicular to the planar distal surface (as broadly claimed, since the amended feature fails to clarify the aspect(s) of the payload rotating horizontally (x-axis), which has a rotational direction perpendicular to the distal pivot axis (y-axis), such as described in the allowable subject matter of claim 2), such that:
said optical payload (9) is axially directed at a distal target (an object to be observed) when a distal pivot axis (14) of said distal pivot joint (10) is directed toward the distal target (Fig. 2, para. [0046]); and
said optical payload (9) is rotatable about the distal pivot axis (14), (paras. [0013-0014], [0019]);
wherein said at least three pivot joints are configured such that, for any given pivot joint, a respective rotation axis associated therewith passes sufficiently close to a respective center of mass of a respective distalward portion of said optical alignment system beyond said given pivot joint, such that a position and orientation of said optical payload is maintained in the absence of external forces (implied in Figs. 1-2; paras. [0044-0052]); and
wherein the proximal end of said optical alignment system is connectable to a positioning arm (4 and 5) for controlling the position of the optical payload, such that the distal pivot joint (10) resides remote/apart from the positioning arm (4, 5) (Fig. 1; paras. [0044-0045]).
Marka et al does not seem to particularly/explicitly disclose the optical payload is rotatable about the distal pivot axis, via the distal pivot joint, in a direction of rotation that is perpendicular to the distal pivot axis, while remaining axially directed at the distal target.
However, MA teaches a payload (20) having a pivot joint (30) comprising, wherein the payload is rotatable about a pivot (rotation) axis (28), via the pivot joint (30), in a direction of rotation that is perpendicular to the pivot axis (28), in order to provide additional degree of freedom of orientation of its payload (abs.; Figs. 1-6; paras. [0038-0045]).
Nagata et al teaches a camera system comprising an optical payload (3, includes lens 6 and 7) that is rotatable about a distal pivot axis (a center axis of the optical payload aligned with a vertical shaft), in a direction of rotation that is perpendicular to the distal pivot axis while remaining axially with respect to the center axis of the optical payload, in order to selectively observe/sense an object/target using the optical payload (Figs. 1(a) and 1(b); para. [0045]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical alignment system as taught by Marka et al to incorporate/combine Ma and Nagata et al’s teachings as above so that the optical payload is rotatable about the distal pivot axis, via the distal pivot joint, in the direction of rotation that is perpendicular to the distal pivot axis, while remaining axially directed at the distal target.
in order to provide the additional degree of freedom of orientation of its payload, and selectively observe the object/target using the optical payload.

     Allowable Subject Matter
7.	Claims 2-12 and 14-18 are objected to as being dependent upon rejected base claim 1, but would be allowable:
	if claim 2 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Dependent claim 2 recites novel feature(s) comprising: 
wherein said optical payload comprises one or more optical components having an alignment plane associated therewith, such (that) the alignment plane is rotatable relative to the distal target under rotation of the optical payload about the distal pivot axis, while the optical payload remains axially directed at the distal target, wherein the alignment plane includes the distal pivot axis or is parallel to the distal pivot axis. 
The prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claim 2.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claim is canceled, the application would be placed in a condition for allowance.





Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Dirauf et al (2012/0104283 A1), Irradiation/lighting/optical system. 

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483